Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145988(79)(81)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  MAJESTIC GOLF, L.L.C.,
            Plaintiff/Counter-Defendant-
            Appellee,                                               SC: 145988
  v                                                                 COA: 300140
                                                                    Livingston CC: 09-024146-CZ
  LAKE WALDEN COUNTRY CLUB, INC.,
             Defendant/Counter-Plaintiff-
             Appellant.
  ____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee for leave to file a
  supplemental brief after oral argument is GRANTED. The brief submitted on October
  15, 2013, is accepted for filing. On further order of the Chief Justice, the motion of
  defendant-appellant to file a brief in response to plaintiff-appellee’s supplemental brief
  after oral argument is GRANTED. The brief submitted on October 22, 2013, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                October 24, 2013
                                                                               Clerk